           Case 4:19-cv-00001-YGR Document 58 Filed 02/21/20 Page 1 of 23


 1   RYAN J. MARTON (223979)
     ryan@martonribera.com
 2   CAROLYN CHANG (217933)
     carolyn@martonribera.com
 3   HECTOR J. RIBERA (221511)
     hector@martonribera.com
 4   CHIEN-JU ALICE CHUANG (228556)
     cjalice@martonribera.com
 5   PHILLIP J. HAACK (262060)
     phaack@martonribera.com
 6   MARTON RIBERA SCHUMANN & CHANG LLP
     548 Market Street, Suite 36117
 7   San Francisco, CA 94104
     Tel.: (415) 360-2511
 8
     Attorneys for Zoho Corporation and
 9   Zoho Corporation Pvt., Ltd.

10
                                      UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12
                                                  OAKLAND DIVISION
13
      ZOHO CORPORATION                                     Case No: 4:19-cv-00001-YGR
14
                               Plaintiff,                  RESPONSIVE CLAIM CONSTRUCTION
15                                                         BRIEF OF ZOHO CORPORATION AND
      v.                                                   ZOHO CORPORATION PVT., LTD.
16
      SENTIUS INTERNATIONAL, LLC                           Hearing Date:      March 18, 2020
17                                                         Time:              9:30 am
                               Defendant.                  Courtroom:         1, 4th Floor
18
      SENTIUS INTERNATIONAL, LLC
19
                               Counterclaimant,
20    v.
21    ZOHO CORPORATION and ZOHO
      CORPORATION PVT., LTD.
22
                               Counter-Defendants.
23
24
25
26
27
28


     Zoho’s Responsive Claim Construction Brief
     Case No. 4:19-cv-00001
                Case 4:19-cv-00001-YGR Document 58 Filed 02/21/20 Page 2 of 23


 1                                                             TABLE OF CONTENTS
 2   I.         INTRODUCTION .......................................................................................................................... 1
 3   II.        ARGUMENT .................................................................................................................................. 1
 4         A.      Sentius Mischaracterizes the ’633 Patent -------------------------------------------------------------- 1
 5         B.      Disputed Terms of the ’633 Patent --------------------------------------------------------------------- 3
 6               1. “beginning position address of [a] textual source material stored in an electronic database” 3
 7               2. “starting point address” / “ending point address” ------------------------------------------------- 6
 8               3. “offset value” ------------------------------------------------------------------------------------------- 8
 9               4. “image of the source material” / “image of the textual source material”/ “source material
                    image” --------------------------------------------------------------------------------------------------- 9
10
                 5. “look-up table” ---------------------------------------------------------------------------------------- 11
11
                 6. “means for compiling the source material image from at least the plurality of discrete
12                  pieces”-------------------------------------------------------------------------------------------------- 12
13               7. “means for converting the display address of the selected discrete portion to an offset value
                    from the beginning position address” -------------------------------------------------------------- 14
14
           C.      Sentius Ignores the Core Purpose of the ’985 Patent ----------------------------------------------- 16
15
           D.      Disputed Terms of the ’985 Patent -------------------------------------------------------------------- 16
16
                 1. “data objects associated with a term database” / “data objects associated with the term
17                  database” / “data objects associated with a database” ------------------------------------------- 16
18               2. “parsing one or more documents to identify at least one term based on at least one rule” /
                    “parsing one or more source documents to identify at least one term based on one or more
19                  predetermined rules” --------------------------------------------------------------------------------- 17
20               3. “lexicon object” --------------------------------------------------------------------------------------- 19
21
22
23
24
25
26
27
28


     Zoho’s Responsive Claim Construction Brief
     Case No. 4:19-cv-00001
                                                                                 i
            Case 4:19-cv-00001-YGR Document 58 Filed 02/21/20 Page 3 of 23


 1                                                    TABLE OF AUTHORITIES
 2   Cases
 3   Alfred E. Mann Foundation for Scientific Research v. Cochlear Corp.,
       841 F.3d 1334 (Fed. Cir. 2016) ........................................................................................................ 16
 4
     Augme Techs., Inc. v. Yahoo! Inc.,
 5     755 F.3d 1326 (Fed. Cir. 2014) ........................................................................................................ 17
 6   B. Braun Med., Inc. v. Abbot Labs.,
        124 F.3d 1419 (Fed. Cir. 1997) ........................................................................................................ 13
 7
     Blackboard, Inc. v. Desire2Learn, Inc.,
 8     574 F. 3d 1371 (Fed. Cir. 2009) ....................................................................................................... 16
 9   Chimie v. PPG Industries, Inc.,
       402 F. 3d 1371 (Fed. Cir. 2005) ......................................................................................................... 9
10
     EON Corp. v. AT&T Mobility LLC,
11     785 F.3d 616 (Fed. Cir. 2015) .................................................................................................... 13, 14
12   ePlus, Inc. v. Lawson Software, Inc.,
       700 F.3d 509 (Fed. Cir. 2012) .......................................................................................................... 12
13
     Halliburton Energy Services, Inc. v. MI LLC,
14     514 F. 3d 1244 (Fed. Cir. 2008) ....................................................................................................... 11
15   Helmsderfer v. Bobrick Washroom Equipment, Inc.,
       527 F. 3d 1379 (Fed. Cir. 2008) ......................................................................................................... 5
16
     In re Katz Interactive Call Processing Patent Litigation,
17      639 F.3d 1303 (Fed. Cir. 2011) ........................................................................................................ 14
18   Noah Systems, Inc. v. Intuit Inc.,
       675 F. 3d 1302 (Fed. Cir. 2012) ....................................................................................................... 13
19
     Phillips v. AWH Corp.,
20     415 F.3d 1303 (Fed. Cir. 2005) .......................................................................................................... 5
21   Retractable Techs., Inc. v. Becton, Dickinson & Co.,
       653 F.3d 1296 (Fed. Cir. 2011) ........................................................................................................ 10
22
     Typhoon Touch Techs., Inc. v. Dell, Inc.,
23     659 F.3d 1376 (Fed. Cir. 2011) .......................................................................................................... 4
24   Vitronics Corporation v. Conceptronic, Inc.,
       90 F.3d 1576 (Fed. Cir. 1996) .................................................................................................. 6, 9, 10
25
26
27
28


     Zoho’s Responsive Claim Construction Brief
     Case No. 4:19-cv-00001
                                                                          ii
           Case 4:19-cv-00001-YGR Document 58 Filed 02/21/20 Page 4 of 23


 1                                          I.          INTRODUCTION
 2           It is beyond dispute that the patents have nothing to do with spellcheck, the accused technology.
 3   Spellcheck is not mentioned in either of the asserted patents. Because of this, Sentius is forced to
 4   conjure support for its constructions where there is none. Sentius therefore relies on sleight of hand
 5   citations to large portions of the specification that actually do not support its positions and expert
 6   testimony also divorced from the intrinsic record in an effort to give the impression of support. Sentius
 7   should not be permitted to do this, and its proposed constructions should be rejected.
 8                                                II.    ARGUMENT
 9           A.      Sentius Mischaracterizes the ’633 Patent
10           Sentius incorrectly characterizes the ’633 patent as an improvement to “visual editors.”
11   Opening Brief of Sentius (Dkt. 50) (“Sentius Op. Br.”) at 1. Specifically, it contends that the ’633
12   patent “improves the productivity of … word processing program[s]” such that the file size of the text
13   is kept small. Id. But the patent says nothing about word processing programs, and it says nothing
14   about modifying or improving on “visual editors.” In fact, the patent disclosure reveals that visual
15   editors are a relatively small component of the invention. The only thing the patent says about visual
16   editors is that they are used to divide up the text of a source file. ’633 patent at 5:15-19, 7:4-8
17   (explaining that the “visual editor” permits a user to divide an input document into parts in using “a
18   point and click system using a pointing device, such as a mouse.”). There is no explanation of what a
19   visual editor is, and the patent does not describe any modification to a visual editor or any type of word
20   processor.
21           Contrary to Sentius’s characterization, the ’633 patent describes and claims a very particular
22   method of using “a novel indexing scheme” to link textual source material to external reference
23   materials in order to support a language-learning program. ’633 patent at 1:28-31; 2:1-3. Unlike the
24   accused word processing software, which operates on documents as they are being edited, the ’633
25   patent describes a system in which completed texts are received from a publisher and processed to
26   associate external content with portions of the source material. The patent describes that the “actual
27   indexing process is completed in several steps, including word cuts, linking, and compilation.” ’633
28   patent at 7:1-2. It begins when an electronic textual source material is received from a publisher and


     Zoho’s Responsive Claim Construction Brief
     Case No. 4:19-cv-00001
                                                           1
           Case 4:19-cv-00001-YGR Document 58 Filed 02/21/20 Page 5 of 23


 1   stored in a database. Id. at 7:8-10; see also id. at claims 17, 62, 101, 146 (reciting “textual source
 2   material stored in an electronic database”). The text is then cut into pieces (i.e. words). Id. at 7:3-12.
 3   As noted above, this is the only part of the process involving the “visual editor.” Next, the cut pieces
 4   are linked to external references. Id. at 7:13-21. The words are indexed by recording byte offsets,
 5   starting from the address representing the beginning of the source text in the database and ending at the
 6   beginning and end of each word. These locations are mapped to links to reference material. Id. at
 7   7:33-36. The byte offsets and corresponding links are stored in a look-up table for later retrieval. Id.
 8   Finally, the output is compiled: the cut text is reassembled to create an image of the document for
 9   display to a user. Id. at 7:22-29.
10           As the file history makes clear, the offsets are recorded in byte values so that the system is not
11   bound to any particular file structure. Since all files are ultimately a sequence of bytes, words can be
12   indexed without regard to a particular document structure or format by using the addresses of byte
13   offsets in a file instead of a document-specific measure. During prosecution,1 the patentee emphasized
14   this feature in order avoid rejection in light of a prior art patent on annotating electronic books, U.S.
15   Patent No. 5,146,552 to Cassorla. Cassorla used the internal structure of a document to identify the
16   relative positions of words, namely by locating a word within a section number, paragraph number
17   within that section, and word number within the paragraph. For example, a word might be identified
18   as the fourth word in the second paragraph found under the first topic heading under the first chapter
19   heading. See, e.g., Dkt. 52-8 (Haack Decl., Exh. G) (“Cassorla”) at 6:31-41; see also id. at Fig. 2, 3.
20   In response to the rejection, the patentee emphasized that the claimed invention used “pure byte offsets”
21   to locate items within the text and amended the claims to require that the starting and ending points of
22   words be recorded as “addresses,” not merely “positions” in the document. Dkt. 52-3 (Haack Decl.,
23   Exh. B (’720 patent File History, May 23, 1996 Response to Office Action)) at 6-7, 2-5.
24           After the document is compiled and ready to view, a user may load the document in an
25   “electronic viewer” and click on a word in the document. The screen coordinates of the pointer are
26   determined, and the location of the click is converted into a byte offset from the beginning of the text
27
     1
28    As discussed in Zoho’s opening brief, these rejections and amendments were against U.S. Patent
     No. 5,822,720, of which the ’633 patent is a reissue.

     Zoho’s Responsive Claim Construction Brief
     Case No. 4:19-cv-00001
                                                         2
           Case 4:19-cv-00001-YGR Document 58 Filed 02/21/20 Page 6 of 23


 1   document. This offset is compared to the starting and ending addresses stored in the look-up table to
 2   find what word was clicked, thereby mapping a click on the screen to a particular location within the
 3   internal representation of the original text. Id. at 7:40-49; 6:49-61. “When the offset value falls
 4   between a component’s start and end points, a match is made and the external references can be
 5   resolved,” and “the external reference is retrieved and displayed to the user.” Id. at 7:47-49; 6:53-62.
 6           B.      Disputed Terms of the ’633 Patent
 7                   1.     “beginning position address of [a] textual source material stored in an
                     electronic database”2
 8
                         Sentius Construction                          Zoho Construction
 9            “first character position of a textual         No construction necessary or, in the
              source material”                               alternative:
10
                                                             “the address at which source material
11                                                           starts in an electronic database”

12           The parties agree that this term refers to the start or the beginning of the source material; the
13   disputes center on 1) what is a “beginning position address” and 2) what the patent means by “stored
14   in an electronic database.” As explained in Zoho’s Opening Brief, the “beginning position address” is
15   the anchor point for identifying the locations of the cut pieces of text in the rest of the document, which
16   are identified (in a look-up table) by the offset from that “beginning position address in an electronic
17   database” to the “starting point address” and “ending point address” for each word.
18           Both Sentius and Zoho agree that “beginning position address” refers to the beginning of the
19   “textual source material.” The specification states that individual cut words “are indexed based upon
20   the position offset from the beginning of the text.” ’633 Patent at 7:33-34. The claim language makes
21   clear that “the beginning of the text” is the beginning of the textual source material expressed as the
22   address at which the textual source material starts “in an electronic database.”
23           Contrary to the claim language, Sentius’s construction includes a relative location—the position
24   of a character in the text—rather than a fixed one, i.e. a specific “address.” Sentius’s construction reads
25   out the word “address” entirely. As explained in Zoho’s Opening Brief, this is contrary to positions
26
27   2
       Zoho’s opening brief omitted the “…stored in an electronic database” portion of this term
28   congruently with the Joint Claim Construction Statement, see Dkt. 49-1 at 6, but has no objection to
     including it as part of the construed term.

     Zoho’s Responsive Claim Construction Brief
     Case No. 4:19-cv-00001
                                                         3
           Case 4:19-cv-00001-YGR Document 58 Filed 02/21/20 Page 7 of 23


 1   Sentius took during prosecution to avoid rejection in light of the Cassorla patent. Dkt. 52 (Zoho Op.
 2   Br.) at 6, 9-10. As the court recognized in Sentius’s prior suit against Flyswat, “Sentius responded by
 3   amending the patent to replace ‘location’ with ‘address.’” Dkt. 52-9 (Haack Decl., Exh. H (“Flyswat
 4   Claim Construction Order”) at 35.
 5           As described above, Cassorla used the relative position of a word within a document, calculated
 6   by its location in a given chapter, section and paragraph and the word number within that paragraph.
 7   The patentee argued that its invention was fundamentally different because it did not locate words
 8   based on the document structure. Instead, it “operates upon pure byte offsets that are unrelated to the
 9   data type, location, and format” of the document. Dkt. 52-4 (Haack Decl., Exh. C (’720 patent File
10   History, January 16, 1996 Office Action Response) at 11. The examiner initially rejected this argument
11   because the contemporaneous claim language used “broad terms such as ‘position’ and ‘location’ to
12   refer to the offsets in the document.” Dkt. 52-5 (Haack Decl., Exh. D (’720 patent File History, April
13   2, 1996 Final Rejection)) at 3. The examiner accordingly reasoned that “Cassorla’s coordinates still
14   read on the broad terms of the claim.” Id. In response, the patentee emphasized that its invention did
15   not use “the relative position within the document,” because it was not “limited to a specific text
16   format.” Instead, it created “media independent, linked documents” by using the “address on the
17   electronic database” and operating on pure byte offsets. May 23, 1996 Response to Office Action
18   (Dkt. 52-3) at 6-7. To make this more clear in the claims, the patentee amended the claims to replace
19   the “broad terms” to which the Examiner objected, such as “beginning position” and “starting
20   location” with phrases such as “starting point address” and “beginning position address . . . stored in
21   an electronic database.” Id. at 2-5.
22           Zoho’s construction captures this claim scope—made clear by the inclusion of the word
23   “address”—by requiring that the invention locate words by starting from a fixed beginning address.
24   Sentius told the Patent Office that its invention worked in a particular way in order to secure issuance
25   of the patent, and that meaning should be adopted now. See Typhoon Touch Techs., Inc. v. Dell, Inc.,
26   659 F.3d 1376, 1381 (Fed. Cir. 2011) (finding district court’s construction narrowing claims was in
27   accord with the patentee’s statements in the specification and during prosecution); Phillips v. AWH
28


     Zoho’s Responsive Claim Construction Brief
     Case No. 4:19-cv-00001
                                                        4
           Case 4:19-cv-00001-YGR Document 58 Filed 02/21/20 Page 8 of 23


 1   Corp., 415 F.3d 1303, 1317 (Fed. Cir. 2005) (“The purpose of consulting the prosecution history in
 2   construing a claim is ‘to exclude any interpretation that was disclaimed during prosecution.”).
 3           Sentius’s construction would impermissibly expand the scope of the claims to include any
 4   “character position,” thereby sweeping in the relative character positions it disclaimed during
 5   prosecution. Further, not only is Sentius’s position inconsistent with the file history, it is contrary to
 6   basic claim construction law: different terms are presumed to have different meanings. Helmsderfer
 7   v. Bobrick Washroom Equipment, Inc., 527 F. 3d 1379, 1381-82 (Fed. Cir. 2008) (“different claim
 8   terms are presumed to have different meanings”). Since the claim language itself recites both
 9   “position” and “address,” Sentius’s proposal, which simply eliminates “address,” cannot be correct.
10           Further, Sentius’s incorporation of “character position” into the construction is not supported
11   by any part of the intrinsic record. The patent discusses the “position” of words in the discussion of
12   Figure 2 but does not describe those values as “character” positions. ’633 patent at 6:62-64 (“…an
13   offset of 25 is located at the look-up table location having a start point of 20 and an end point of 27 and
14   is linked to text located at position 200.”). In fact, the specification never uses the word “character” in
15   the context of describing the location of words in the text file or the beginning of source material.
16   Instead, the only uses of the word “character” reference using the invention to look up information
17   about characters found in ideographic languages, such as in the Japanese language-learning
18   embodiment. See, e.g., ’633 patent at Abstract (“in which a user highlights unknown words or
19   characters”); 3:1-3 (“The sheer number of characters in ideographic alphabets, such as Kanji, presents
20   unique challenges for specifying and identifying individual characters.”); 4:9-10 (“reading the foreign
21   word or character, such as Kanji”); 4:19-21 (“the system saves significant amounts of time and effort
22   by eliminating the need for the user to look up Japanese characters”); 10:7-8 (“displays the word in a
23   pop-window for quick search of a single character”). Sentius should not be permitted to rewrite its
24   claims to change “address” to “character position.”
25           Sentius’s proposal is also incorrect because it reads out the entire phrase “stored in an electronic
26   database.” Sentius contends that the “electronic database” is merely “a text file that is opened for
27   processing such as by a visual editor,” but this interpretation is contrary to the specification. Sentius
28   Op. Br. at 10. The specification does not equate the text file and database. Figure 1, below, the object


     Zoho’s Responsive Claim Construction Brief
     Case No. 4:19-cv-00001
                                                          5
           Case 4:19-cv-00001-YGR Document 58 Filed 02/21/20 Page 9 of 23


 1   of the cited description, confirms that each of these entities—the text file (10), the visual editor (19),
 2   and the wordified database (20)—are distinct. Sentius criticizes Zoho for failing to modify the phrase
 3   “starts in an electronic database,” and then proposes to
 4   fix this perceived flaw by writing the clause out of the
 5   claim entirely.
 6           Sentius’s remaining criticisms of Zoho’s
 7   proposed construction are equally without merit. The
 8   term “address” is not a highly technical term that
 9   warrants departing from an ordinary meaning.
10   Further, given that the word “address” is completely
11   absent from the specification, the patentee has clearly
12   declined to give it a meaning particular to the ’633 patent. Accordingly, the proper course is to let
13   “address” retain its ordinary and customary meaning. Vitronics Corporation v. Conceptronic, Inc., 90
14   F.3d 1576, 1582 (Fed. Cir. 1996). Even Sentius’s own extrinsic evidence in support its proposed
15   construction for “offset value” describes the term “offset” as “a value added to a base address to
16   produce a second address.” Sentius Op. Br. at 12, citing Dkt. 50-3 at 58; see also Dkt. 50-3 at 71
17   (“offset (1) The distance from a starting point, either the start of a file or the start of a memory
18   address.”). Sentius’s own evidence confirms that Zoho’s construction is correct.3
19                     2.        “starting point address” / “ending point address”
20                          Sentius Construction                     Zoho Construction
21            starting character position                 “an offset value from the beginning posi-
              ending character position                   tion address to the starting point”
22                                                        “an offset value from the beginning
                                                          position address to the ending point”
23
24           As Zoho explained in its opening brief, the specification of the ’633 patent describes and claims

25   a process in which an electronic book or other textual source material is first cut into words, those

26   words are linked to external material, and image of the text is compiled from the cut pieces. See

27   3
      Sentius criticizes Zoho’s construction for omitting the word “textual” from its construction. Zoho
28   has no objection to a construction that recites “the address at which textual source material starts in
     an electronic database.”

     Zoho’s Responsive Claim Construction Brief
     Case No. 4:19-cv-00001
                                                          6
          Case 4:19-cv-00001-YGR Document 58 Filed 02/21/20 Page 10 of 23


 1   generally ’633 patent at 7:1-39. When the words are cut and linked, the “start and end points of the
 2   cut text” are recorded along with the corresponding links in
 3   a look-up table, a sample of which is shown in Figure 2. Id.
 4   at 7:34-36. The specification is clear that the start and end
 5   points recorded in the look-up table are offset values from
 6   the beginning position address. The look-up table, item 202,
 7   includes the start and end points for various words in the
 8   documents, and a corresponding link to external reference
 9   materials for each. So, as Figure 2 shows, a click on the
10   screen that is converted to an offset of 25 bytes from the
11   beginning of the text. Id. at 6:54-58. The corresponding row
12   in the look-up table is the third row down, with a start address of 20 and an end address of 27. In this
13   example, this is “TEXT, 200” which, when retrieved, is the text “Japanese economy.” Id. at 6:58-67.
14           Zoho’s construction captures this notion, because it requires a particular address in the
15   document. In contrast, Sentius’s construction is incorrect because, as with “beginning position
16   address,” it improperly replaces an “address”—a particular location—with the broader term “position”
17   despite the unambiguous claim language and the patentee’s representations during prosecution.
18           As with “beginning position address,” Sentius does not provide any justification for this
19   departure. It argues that the specification teaches “that the starting and ending point addresses are the
20   starting and ending character positions of a word.” Sentius Op. Br. at 11. The cited passage says no
21   such thing:
22                 The click position is determined and used to calculate an offset value within
                   the text (200). In the example shown in FIG. 2, the user clicks at a particular
23                 location, e.g. horizontal and vertical coordinates 100 and 75, respectively, and
                   an offset value of 25 is returned. The offset value is compared to the start and
24                 end position indices stored in a look-up table (201, 202)…In the example of
                   FIG. 2 an offset of 25 is located at the lookup table location having a start point
25                 of 20 and an end point of 27 and is linked to text located at position 200.
26
     ’633 patent at 6:53-64. This passage tells the reader that a user clicks on a display, and that the click
27
     is translated into an offset value in the text. It does not say the value is a “character position,” or
28
     otherwise describe the starting and ending points as character positions. The specification states that

     Zoho’s Responsive Claim Construction Brief
     Case No. 4:19-cv-00001
                                                           7
          Case 4:19-cv-00001-YGR Document 58 Filed 02/21/20 Page 11 of 23


 1   when the offset value is falls between the starting point and ending point values in the lookup table for
 2   a given word, the user is understood to have selected that word. It follows that the starting point address
 3   and ending point address are also offset values from the beginning position address, as required by
 4   Zoho’s construction. Only Zoho’s construction stays true to the disclosures of the specification.
 5                   3.       “offset value”

 6                        Sentius Construction                       Zoho Construction

 7            “a value from a beginning point”            “distance in bytes from a beginning point”

 8           The intrinsic record is clear; an “offset value” represents the distance in bytes from a beginning
 9   point. In the context of the claims, that beginning point is the “beginning position address.” Sentius
10   contends that the specification teaches a person of ordinary skill that an offset value is “a value from a
11   beginning point,” relying on the agreed claim construction from Blackberry, filed contemporaneously
12   with its settlement.
13           Sentius’s primary argument is that Zoho’s construction is unduly limiting because the notion
14   of offset values being in bytes does not appear in the specification and because the patentee did not
15   clearly disclaim the broader scope of the claim. It is true that the limitation of offset values to bytes
16   does not appear in the specification. As discussed above, the specification says nothing at all about
17   what an offset value is, only what it is used for.
18           Even so, Sentius cannot escape the fact that it clearly and unambiguously described its invention
19   as “operat[ing] upon pure byte offsets” during prosecution. ’720 patent File History, Jan. 12, 1996
20   Response to Office Action (Dkt. 52-4) at 10-11. Because it includes “express representations made by
21   the applicant regarding the scope of the claims,” “the record before the Patent and Trademark Office
22   is often of critical significance in determining the meaning of the claims.” Vitronics, 90 F. 3d at 1582
23   (citations omitted). “The purpose of consulting the prosecution history in construing a claim is to
24   ‘exclude any interpretation that was disclaimed during prosecution.’” Chimie v. PPG Industries, Inc.,
25   402 F. 3d 1371, 1384 (Fed. Cir. 2005), citing ZMI Corp. v. Cardiac Resuscitator Corp., 844 F.2d 1576,
26   1580 (Fed. Cir. 1988).
27           As Zoho explained in its opening brief, Sentius argued that the invention was distinct from the
28   prior art because it “operates upon pure byte offsets” using the “address on the electronic database.”

     Zoho’s Responsive Claim Construction Brief
     Case No. 4:19-cv-00001
                                                          8
          Case 4:19-cv-00001-YGR Document 58 Filed 02/21/20 Page 12 of 23


 1   Jan. 12, 1996 Response to Office Action (Dkt. 52-4) at 10-11.                The patentee’s statement was
 2   unambiguous; it concerned “the claimed invention.” Id. at 11. Sentius emphasized that, unlike the
 3   prior art, the invention did not use “the relative position within the document,” but used byte offsets to
 4   create “media independent, linked documents.” May 23, 1996 Response to Office Action (Dkt. 5-23)
 5   at 6-7.
 6             The patentee argued that the prior art, the Cassorla patent, “requires a paragraph and word offset
 7   in which a link is determined by a paragraph number and an offset within the paragraph,” and thus “is
 8   limited to a specific text format.” Id. That is, Cassorla used an offset value that was “a value from a
 9   beginning point.” Sentius now wishes to broaden its claims, such that they are not “unrelated to” the
10   “data type, location, and format” but dependent on them, by linking the offsets of words to any “position
11   relative to a starting point.”
12             Sentius argues that these statements about its own invention “could not be limiting the invention
13   only to byte offsets because that would be contrary to the applicant’s statement that the invention is not
14   limited to ‘a specific data format.’” Sentius Op. Br. at 13. This is backwards. A byte is a generic unit
15   of digital information; every computer file format is made up of bytes. Using byte offsets rather than
16   some measure of distance related to the document contents is exactly what makes the invention
17   independent of data format or character position. A location in a file of any kind can be identified by
18   an offset in bytes.
19                    4.     “image of the source material” / “image of the textual source material”/
                      “source material image”
20
                           Sentius Construction                          Zoho Construction
21              “an image displayed on a computer              “an image displayed on a computer
                screen derived from the source file”           screen derived from the text created by
22                                                             reassembly of the cut pieces of source
                                                               material”4
23
24             In all instances, the patent describes the image of the source material as something created from

25   reassembly of the cut pieces of source material. The patent explains that after cutting the source text

26   into pieces and linking those pieces to external material, the image is created through a compilation

27   4
       As Sentius noted in its opening brief, prior to filing opening briefs, Zoho dropped its contention that
28   this term requires that the displayed image be derived from the linking process, as the specification
     teaches that it is part of the following “compilation” step.

     Zoho’s Responsive Claim Construction Brief
     Case No. 4:19-cv-00001
                                                           9
          Case 4:19-cv-00001-YGR Document 58 Filed 02/21/20 Page 13 of 23


 1   process wherein the cut pieces of source material are reassembled to create an image of the source
 2   material. ’633 patent at 7:14-15 (“The linking process takes the text after word cut process and it links
 3   it to external references.”); id. at 7:23-25 (“After linking, the text and references are compiled. During
 4   compilation, the cut text is reassembled to create an image of the text that the end user sees.”). This is
 5   not a description of one of many embodiments; the only discussion of the “image” describes it as
 6   created from reassembly of the cut pieces of source material. Zoho’s construction captures this notion
 7   and is true to the specification. “It is axiomatic that … [c]laim language must always be read in view
 8   of the written description.” Retractable Techs., Inc. v. Becton, Dickinson & Co., 653 F.3d 1296, 1305
 9   (Fed. Cir. 2011). “Usually, [the specification] is dispositive; it is the single best guide to the meaning
10   of a disputed term.” Vitronics, 90 F. 3d at 1582.
11           By contrast, Sentius’s proposed construction merely provides that the image is “derived from
12   the source file.” This is too broad, inconsistent with specification, inconsistent with prior constructions
13   from the Flyswat case, and renders the claims indefinite. As noted above, in all instances, the patent
14   describes the image as something created from reassembly of the cut pieces of source material. The
15   patent never mentions a “source file” and never describes the image as being derived in some general
16   sense from the source material or source file. Notably, none of the claims refer to a “source file.”
17   Therefore, by including reference to “the source file” in the construction, Sentius proposes adding a
18   new term into claim that lacks antecedent basis and would render the claim ambiguous and indefinite
19   ambiguously indefinite: would “source file” mean the same thing as the “source material?” If not,
20   how is it different? See Halliburton Energy Services, Inc. v. MI LLC, 514 F. 3d 1244, 1249 (Fed. Cir.
21   2008). Sentius’s position is also inconsistent with how the term was construed in the Flyswat case.
22   There, after Sentius argued that “source material image” is the “binary embodiment of the source
23   material; it is the source material once it has been entered into the system…,” the Court construed the
24   term as “an image displayed on a computer screen derived from the text (and/or other material) created
25   by means of the: (1) linking, and (2) reassembly of the cut pieces (from the ‘source material’).” Sentius
26   v. Flyswat Claim Construction Order (Dkt. 52-9) at 20-25; Sentius v. Flyswat, Opening Claim
27   Construction Brief of Sentius (Dkt. 52-15) at 8-9. In reaching this construction, the Flyswat court
28   recognized that “source material image” was not used in the specification and that the “only” use of


     Zoho’s Responsive Claim Construction Brief
     Case No. 4:19-cv-00001
                                                         10
          Case 4:19-cv-00001-YGR Document 58 Filed 02/21/20 Page 14 of 23


 1   image in the specification is “in the description of the ‘compilation’ step.” Sentius v. Flyswat Claim
 2   Construction Order (Dkt. 52-9) at 22. As such, requiring the source material image to be something
 3   that is created by reassembly of text after cutting and linking was the correct construction in Flyswat,
 4   and it is also correct here. In sum, Zoho’s proposed construction is consistent with the teachings of
 5   specification and prior constructions of a related patent. Sentius’s proposed construction is neither.
 6                   5.       “look-up table”
                       Sentius Construction                        Zoho Construction
 7
              A data structure that contains values    “an array or matrix of data that contains
 8            for searching or retrieving.             values for searching”

 9           As explained in its opening brief, Zoho’s construction is based on the specification, the well-
10   known and understood meaning of “look-up table” in computer science, and from a prior litigation in
11   which Sentius agreed that look-up table should be construed as “an array or matrix of data that contains
12   values for searching.” Sentius v. Blackberry, Joint Claim Construction Chart (Dkt. 52-10) at 15.
13           Sentius has provided no argument as to why it should be able now deviate from its prior
14   position. Moreover, Sentius’s proposed construction is overbroad in that it reads the “table” out of
15   “look-up table” and substitutes in any “data structure.” Sentius contends that the issue with Zoho’s
16   construction is that a jury might not know what an “array or matrix” is, but these are not difficult to
17   understand. Sentius Op. Br. at 15. The patent even shows a sample look-up table in Figure 2. In
18   addition, the extrinsic evidence submitted by Sentius supports Zoho’s definition. See Dkt. 50-3 at 10-
19   11 (“A lookup table, similar to a tax table, consists of rows and columns of data.”); Dkt. 50-3 at 70
20   (“lookup A data search performed within a predefined table of values (array, matrix, etc.) . . . ”); see
21   also Dkt. 52-11 at 527 (“An array or matrix of data that contains values that are searched.”); Dkt. 52-
22   12 (look-up table: “A stored matrix of data for reference purpose.”). Sentius’s proposal contrary to the
23   intrinsic and extrinsic evidence. Accordingly, the Court should adopt Zoho’s construction, and reject
24   Sentius’s re-drafting of the claims from “look-up table” to “look-up data structure.”
25
26
27
28


     Zoho’s Responsive Claim Construction Brief
     Case No. 4:19-cv-00001
                                                        11
          Case 4:19-cv-00001-YGR Document 58 Filed 02/21/20 Page 15 of 23


                     6.       “means for compiling the source material image from at least the plurality
 1                            of discrete pieces”
 2
                          Sentius Construction                        Zoho Construction
 3
              Function (Agreed): “compiling the            Function (agreed): “compiling the
 4            source material image from at least the      source material image from at least the
              plurality of discrete pieces”                plurality of discrete pieces”
 5            Structure: a computer having a visual        Structure: None/indefinite
              editor and user interface programmed to
 6            perform the recited function, and
              equivalents thereof
 7

 8           To determine “whether a claim is indefinite,” courts “do not look to the knowledge of one

 9   skilled in the art apart from and unconnected to the disclosure of the patent.” ePlus, Inc. v. Lawson

10   Software, Inc., 700 F.3d 509, 519 (Fed. Cir. 2012) (quotations omitted). Instead, they must “look at

11   the disclosure of the patent and determine if one of skill in the art would have understood that disclosure

12   to encompass” sufficient structure. Id. (citations omitted). If no algorithm is disclosed, the claim is

13   invalid, regardless of how simple it would have been for a person of ordinary skill to implement the

14   function. See EON Corp. v. AT&T Mobility LLC, 785 F.3d 616, 623-24 (Fed. Cir. 2015).

15           Sentius claims that the disclosure of a “visual editor” is sufficient structure to describe the

16   “means for compiling.” It is not. To qualify as “corresponding structure” for a means-plus-function

17   term, the intrinsic evidence must clearly link or associate that structure to the function recited in the

18   claim. B. Braun Med., Inc. v. Abbot Labs., 124 F.3d 1419, 1424 (Fed. Cir. 1997). “Even if the

19   specification discloses a corresponding structure, the disclosure must be adequate; the patent's

20   specification must provide an adequate disclosure showing what is meant by that [claim] language.”

21   Noah Systems, Inc. v. Intuit Inc., 675 F. 3d 1302, 1311 (Fed. Cir. 2012) (internal quotations omitted).

22           Here, Sentius can show neither a link nor an adequate disclosure. The “visual editor” is not in

23   any way linked with the compilation step. The specification only says that it is involved in the “word

24   cutting process” and that a “text file 10 and/or a multimedia source 14 . . . is edited during construction

25   of a linked text database by a visual editor.” ’633 patent at 7:4-6, 5:15-19. Sentius contends that “the

26   visual editor conventionally uses a grammar parser to build an index that locates each word in the text

27   file,” but the specification says that this is performed by the database, not the visual editor. Sentius

28   Op. Br. at 17; ’633 patent at 7:15-18 (“the database 20 sources a grammar parser 23 and a link engine


     Zoho’s Responsive Claim Construction Brief
     Case No. 4:19-cv-00001
                                                         12
          Case 4:19-cv-00001-YGR Document 58 Filed 02/21/20 Page 16 of 23


 1   22 that builds an index 21 which, in turn, locates each textual and audio/video reference in the source
 2   material”).
 3           Even if the visual editor was linked to the compiling step, it is not sufficient structure. Sentius
 4   argues that this is conventional functionality, performed by conventional “visual editor” software
 5   modules, and that one of ordinary skill in the art would therefore know how to perform the function.
 6   This is contrary to the law. The Federal Circuit requires “that specification disclose an algorithm for
 7   performing the claimed function,” and Sentius cannot identify any such disclosure. Noah Systems, 675
 8   F.3d at 1302 (quotations omitted). One of ordinary skill in the art cannot fill-in the gaps in the patent
 9   with his or her own knowledge. Rather, “the disclosure must identify the method for performing the
10   function, whether or not a skilled artisan might otherwise be able to glean such a method from other
11   sources or from his own understanding.” Noah Systems, 675 F.3d at 1302 at 1317.
12           The only exception to the general rule requiring disclosure of an algorithm the so-called Katz
13   exception,” set out in In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed.
14   Cir. 2011). This permits a patentee to claim a function without a corresponding algorithm where the
15   function “can be achieved by any general purpose computer without special programming.” Id. at
16   1316. This applies where the function is “‘coextensive’ with a microprocessor itself.” EON Corp., 785
17   F.3d at 621-22.
18           Sentius does not contend that the “visual editor” is present in all general-purpose computers, or
19   that it would take no programming of a processor to permit it to perform the compilation function.
20   Rather, it contends that “conventional visual editors of the day” could perform the claimed function.
21   Sentius Op. Br. at 16-17. Even if this was linked to the function in the specification, it is still legally
22   insufficient. The Katz exception does not apply and Sentius’s failure to disclose or identify an
23   algorithm renders this term indefinite.
24
25
26
27
28


     Zoho’s Responsive Claim Construction Brief
     Case No. 4:19-cv-00001
                                                         13
          Case 4:19-cv-00001-YGR Document 58 Filed 02/21/20 Page 17 of 23


                     7.     “means for converting the display address of the selected discrete portion
 1                   to an offset value from the beginning position address”
 2                    Sentius Construction                          Zoho Construction
 3            Function (agreed): converting the        Function (agreed): “converting the display
              display address of the selected          address of the selected discrete portion to an
 4            discrete portion to an offset value      offset value from the beginning position
              from the beginning position address      address”
 5            Structure: a computer having a           Structure: None/indefinite
              visual editor and an electronic
 6            viewer module programmed to use
              an index to determine the offset
 7            value from the beginning position
              address of the selected horizontal
 8            and vertical coordinates, and
              equivalents thereof
 9
10           As with the “means for compiling” term, Sentius has identified no structure that links the means

11   for converting to its purported structure and provides an algorithm for doing so. Sentius claims that

12   the ’633 patent describes as conventional the conversion of a screen location to offset within a

13   document. It does not. All the patent describes is that “[t]he click position is determined and used to

14   calculate an offset value within the text.” ’633 patent at 6:48-53; 7:40-44 (“When the user ‘clicks’

15   within the text image, the location of the pointer is

16   determined. The location is converted into a

17   position offset from the beginning of the text….”).

18           Sentius contends that these disclosures

19   recite sufficient structure in the form of a visual

20   editor and user interface, “as this function is a

21   common and known function of a user interface

22   used by a visual editor.” Sentius Op. Br. at 19. As

23   with the prior term, this is contrary to the law.

24   Nothing links the visual editor to these functions.

25   Sentius points to the disclosure of an electronic

26   viewer that is part of user interface 32. As Figure

27   1 shows, the electronic viewer itself is not part of

28   the visual editor 19.


     Zoho’s Responsive Claim Construction Brief
     Case No. 4:19-cv-00001
                                                             14
          Case 4:19-cv-00001-YGR Document 58 Filed 02/21/20 Page 18 of 23


 1           Although the specification does describe the electronic viewer as the module that handles user
 2   selections of a word, it says nothing about it performing the claimed conversion function. See ’633
 3   patent at 5:4-6 (“The first module is an electronic viewer that gives the user access to reference
 4   information on each word in the electronic text at a word by word level.”). The specification describes
 5   the user interface and electronic viewer as follows:
 6                A user interface 32 to the system includes an electronic viewer 43 that runs
                  along with the system application program 42 and provides the following
 7                functional elements: index management 37, user display 38, a table of contents
                  39, a pop-up display 40, and a personal dictionary 41. The electronic viewer
 8                module is used to view and read the electronic books provided with the
                  language learning system.
 9
10   ’633 patent at 5:34-41. These disclosures say nothing about the conversion feature, and Sentius has

11   not identified any others. And Sentius cannot rely on the alleged fact that such conversion was

12   “conventional” to escape the requirement that it disclose how to perform the function.

13           Where, as here, the purported structure is a general-purpose computer, “requiring disclosure of

14   an algorithm properly defines the scope of the claim and prevents pure functional claiming.” Alfred E.

15   Mann Foundation for Scientific Research v. Cochlear Corp., 841 F.3d 1334, 1342 (Fed. Cir. 2016)

16   (quotations omitted).      That is, the specification must disclose a “step-by-step procedure for

17   accomplishing a given result,” which “may be expressed in any understandable terms including as a

18   mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient

19   structure.” Id. (quotations omitted). Even if this function were conventional, as Sentius claims, the

20   fact that “a person of ordinary skill in the art would know of potential . . . functions to implement, . . .

21   this does not create structure in the patent where there was none to begin with.” Id.

22           Neither a “visual editor” nor an “electronic viewer module” is an algorithm. These are merely

23   “black box” disclosures that are not a description of structure. Blackboard, Inc. v. Desire2Learn, Inc.,

24   574 F. 3d 1371, 1383 (Fed. Cir. 2009); see also Augme Techs., Inc. v. Yahoo! Inc., 755 F.3d 1326,

25   1337-38 (Fed. Cir. 2014) (“[s]imply disclosing a black box that performs the recited function is not a

26   sufficient explanation of the algorithm required to render the means-plus-function term definite”).

27
28


     Zoho’s Responsive Claim Construction Brief
     Case No. 4:19-cv-00001
                                                          15
          Case 4:19-cv-00001-YGR Document 58 Filed 02/21/20 Page 19 of 23


 1           C.      Sentius Ignores the Core Purpose of the ’985 Patent
 2           Like the ’633 patent, the ’985 patent describes a method for annotating documents with links
 3   to external content. Unlike the ’633 patent, it focuses on leveraging the value of expert-created
 4   databases by syndicating portions of the database to remote computers as “data objects”, so that those
 5   computers can parse local documents and link terms in them to external content. The claimed data
 6   objects are “needed to create links and the rules for linking to database” and are used “to execute linking
 7   rules.” ’985 patent at 2:14-16; Abstract. By syndicating data objects that reflect a portion of the
 8   centralized database to remote processors at publisher sites, the ’985 patent attempts to “create a
 9   scalable system for managing the process of creating richly linked associations between terms and
10   related content,” and “enable the costs of production to be managed” for “large-scale link
11   databases.” ’985 patent at 1:64-2:3. In order to do this, a content publisher installs an “automated
12   tagging engine” or “RichLink Processor” in its own network.              Id. at 2:44-47.   This software
13   “automatically downloads, from the central database, the data structures necessary to perform high-
14   speed tagging of the text and to execute the tagging rules without requiring a connection to the database
15   at the time of tagging.” Id. at 2:47-52.
16
             D.      Disputed Terms of the ’985 Patent
17                   1.     “data objects associated with a term database” / “data objects associated
                     with the term database” / “data objects associated with a database”
18
                       Sentius Construction                          Zoho Construction
19
              “computer readable data structures         “computer-readable data structures that
20            that include data from [a/the] [term]      include data from [a/the] [term] database
              database”                                  and rules for processing the one or more
21                                                       documents and linking content with
                                                         identified terms”
22
23           Zoho’s proposed construction of “data objects…” is drawn directly from the definition and

24   descriptions in the specification. The claimed data objects are the data syndicated from the central

25   database that is “needed to create links and the rules for linking to database” and is used “to execute

26   linking rules.” ’985 patent at 2:14-16; Abstract.

27           Sentius’s criticizes Zoho’s construction as unduly importing limitations form the specification

28   because, it says, the term “‘rules’ only appears in connection with the parsing element recited in the


     Zoho’s Responsive Claim Construction Brief
     Case No. 4:19-cv-00001
                                                          16
          Case 4:19-cv-00001-YGR Document 58 Filed 02/21/20 Page 20 of 23


 1   claims.” Sentius Op. Br. at 20. Sentius’s contention that only a preferred embodiment describes data
 2   objects including “rules for linking content to terms” is incorrect. The Summary of the Invention—not
 3   just the preferred embodiment—states that the rules used to process a document come from “the central
 4   database”:
 5                The RichLink Processor automatically downloads, from the central database,
                  the data structures necessary to perform high-speed tagging of the text and to
 6                execute the tagging rules without requiring a connection to the database at the
                  time of tagging, although it remains possible to do so. The RichLink Processor
 7                performs routine synchronization of its data structures with the database to
                  insure that changes to content within the database, tagging rules, or
 8                presentation rules are reflected locally.
 9
     ’985 patent at 2:46-56. Further, the only database data described by the claims are the data objects.
10
     The Abstract of the invention confirms this understanding, stating that the “processing engine uses
11
     these data objects to execute linking rules.” Id. at Abstract. Zoho’s construction simply includes these
12
     definitions—that data objects are used for processing and linking.
13
             Sentius also criticizes Zoho’s construction because the specification does not require every data
14
     object to include rules for both processing and linking. Zoho agrees. As Zoho discussed in its opening
15
     brief, the specification describes two kinds of data object, lexicon objects and template objects, each
16
     of which serves a different purpose. A lexicon object contains “data required to match terms and create
17
     tags such as a representation of the terms in the database,” and “other Term Database content for which
18
     fast access is required, such as annotation content.” ’985 patent at 9:19-35. “The Template Object
19
     provides a local representation of the Template that contains the rules for processing and linking a file.”
20
     ’985 patent at 9:37-39. Zoho’s construction does not require that every data object necessarily include
21
     both kinds of data, but the collective “one or more data objects” recited in the claims must include this
22
     content. Zoho’s construction is correct and should be adopted.
23
                     2.      “parsing one or more documents to identify at least one term based on at
24                   least one rule” / “parsing one or more source documents to identify at least one
                     term based on one or more predetermined rules”
25
                         Sentius Construction                         Zoho Construction
26
              “breaking one or more documents into         “breaking one or more documents into
27            segments to identify at least one term       segments and creating an index of those
              based on at least one rule”                  segments and using at least one rule to
28                                                         identify at least one term in the index”


     Zoho’s Responsive Claim Construction Brief
     Case No. 4:19-cv-00001
                                                         17
          Case 4:19-cv-00001-YGR Document 58 Filed 02/21/20 Page 21 of 23


                         Sentius Construction                        Zoho Construction
 1
              “breaking one or more source                 “breaking one or more source
 2            documents into segments to identify at       documents into segments and creating
              least one term based on at least one         an index of those segments and using at
 3            predetermined rule”                          least one predetermined rule to identify
                                                           at least one term in the index”
 4
             Sentius argues that “[t]he ‘985 Patent refers to parsing in its conventional sense,” but the ’985
 5
     patent never describes the parsing process as conventional. Parsing is only mentioned three times in
 6
     the specification. The Summary of the Invention provides a high-level description that links parsing
 7
     to the application of rules: “[t]erm identification may be accomplished by crawling and parsing the
 8
     corpus to select terms through application of rules.” ’985 patent at 2:22-26.
 9
             The second mention of “parsing” is in the detailed description of the “Term Finder,” which
10
     describes the “parsing” process as including three parts: breaking documents into words or phrases,
11
     creating an index of those segments, and using the index to apply rules to identify a term. See id. at
12
     6:50-66. The final mention provides no additional detail. See id. at 9:1-4 (“…several operations can
13
     be optionally run on the text. The text may be parsed, the document categorized, and page-level meta
14
     data tags added to the page.”).
15
             The parties agree that “parsing” includes the first and third parts of the described process
16
     (segmenting a document and applying rules). Sentius balks at the notion that parsing includes “creating
17
     an index.” But the same portion of the specification that Sentius relies on to support its construction
18
     teaches that parsing is performed using “natural language processing to tokenize the text into significant
19
     objects such as words and phrases until a full index of all words and phrases on the site is created.”
20
     See Sentius Op. Br. at 22, citing ’985 patent at 6:58-60 (emphasis added). The specification explains
21
     that rules are applied to the index in order to identify a term, which both parties agree is part of the
22
     “parsing” step. ’985 patent at 6:61-62 (“From this full index, terms of interest are chosen using a set
23
     of rules.”). Sentius would apparently prefer to follow the specification when it comes to what parsing
24
     is (breaking down a document for some purpose), and what it accomplishes (identifying a term), but
25
     exclude how it is done, i.e. it would prefer to ignore the patent disclosure and keep the claims fully
26
     functional. Zoho’s construction is the correct one.
27
28


     Zoho’s Responsive Claim Construction Brief
     Case No. 4:19-cv-00001
                                                         18
          Case 4:19-cv-00001-YGR Document 58 Filed 02/21/20 Page 22 of 23


                     3.       “lexicon object”
 1
                       Sentius Construction                          Zoho Construction
 2
              representation of content used to         computer-readable data structure that
 3            match terms with content or to create     provides a local representation of the
              tags to assist in matching terms to       content of the term database and data
 4            content                                   required to match terms and create tags

 5           Much like the parties’ dispute over “data objects” generally, the dispute over “lexicon object”
 6   centers on whether Sentius can broaden its claims beyond what it described in the specification. Sentius
 7   cannot dispute that “lexicon object” is a term coined by the specification, not a general term known in
 8   the art. As such, the Court should follow the patent’s definition. Vitronics, 90 F. 3d at 1582 (“The
 9   specification acts as a dictionary when it expressly defines terms used in the claims or when it defines
10   terms by implication.”). As Zoho’s construction requires, the specification describes the lexicon object
11   as including both content used to match terms and create tags:
12                Lexicon Object 920

13                The Lexicon Object provides a local representation of the content of the Term
                  Database for use by the RichLink Processor 910 so a direct connection to the
14                Term Database is not required and the Term Database may be on a remote
                  server from the RichLink Processor. The Lexicon Object contains data
15                required to match terms and create tags such as a representation of the terms in
16                the database optimized for fast matching by the RichLink Processor, the
                  TermID from the Term Database, the DictionaryID from the Term Database,
17                and other Term Database content for which fast access is required, such as
                  annotation content.
18
     ’985 patent at 9:18-29. Zoho’s proposal accurately follows this definition. The patent never describes
19
     the lexicon object as optionally including either data to match terms or to create tags; it is described as
20
     including both. See id. at 8:51-54 (“The RichLink Processor interacts with the …Lexicon Object 920
21
     to identify what terms should be tagged in the Source text.”); id. at 9:5-8 (“Matches between terms on
22
     the page and terms occurring in the Lexicon Object for dictionaries specified by the template used with
23
     this page are identified. A tag is created around matched terms if meta data or other criteria are met.”).
24
25
26
27
28


     Zoho’s Responsive Claim Construction Brief
     Case No. 4:19-cv-00001
                                                         19
          Case 4:19-cv-00001-YGR Document 58 Filed 02/21/20 Page 23 of 23


 1   Dated: February 21, 2020                     Respectfully submitted,
 2
                                                  MARTON RIBERA SCHUMANN & CHANG LLP
 3
                                                    By:   /s/ Phillip J. Haack
 4                                                          Phillip J. Haack
                                                   PHILLIP J. HAACK (SBN 262060)
 5                                                 phaack@martonribera.com
                                                   MARTON RIBERA SCHUMANN & CHANG LLP
 6                                                 548 Market Street, Suite 36117
                                                   San Francisco, CA 94104
 7                                                 Telephone: (415) 360-2517
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Zoho’s Responsive Claim Construction Brief
     Case No. 4:19-cv-00001
                                                       20
